PER CURIAM.
Epitomized Opinion
Published Only in Ohio Daw Abstract
Maher filed a petition to set aside or vacate the former judgment of the Cuyahoga Common Pleas in which he was the defendant and the Collection Co. was plaintiff, in Which case judgment was rendered against him and affirmed by the Court of Appeals. In the original suit the evidence showed that the Collection Co. had taken negotiable paper from the Bank of New Orleans which was a bona fide holder for value before maturity. The petition set forth facts which, if true, showed that fraud was committed in the beginning by the Collection Company. A demurrer was filed to this petition by the Collection Company and sustained. Maher prosecuted error. In reversing the lower court, the Court of Appeals held:
1. If a promissory note gets into the hands of a bona fide holder, it is good in the hands of any person, except those persons who are guilty of the original fraud and were interested parties in the beginning, ‘into whose hands it again falls and they bring the suit.